Citation Nr: 1242456	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.  

(Various other issues for which the Veteran has secured representation by a private attorney are addressed in a separate decision of the same date and docket number).  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The record reflects that the Veteran has secured representation by a private attorney for several issues, which do not include tinnitus.  Development of this case has been mistakenly undertaken by the RO to date on the basis that the private attorney represents the Veteran as to his pending claim for an increased rating for tinnitus.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) located in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As indicated, the record shows that the Veteran is not represented by any person or organization as to his now pending claim for an increased rating for tinnitus.  

Received by the RO in August 2012, following its certification of the instant appeal to the Board, was a response, dated in July 2012, from the U.S. Department of Labor, Office of Workers' Compensation Programs, to the RO's earlier request for pertinent records dating to 1990.  That response was to request a signed authorization from the Veteran for the release of the records in question, but no further action is shown by VA to request that authorization or to otherwise attempt to obtain the pertinent records.  The VA's duty-to-assist obligation requires remand of the issue on appeal to obtain those records for review and consideration in the context of this appeal.  

The record also reflects that the Board's Freedom of Information/Privacy Office  received in August 2012 the Veteran's written request, executed by him in May 2012, of VA to obtain updated medical records from the VA Medical Center in North Little Rock, Arkansas, for consideration.  The most recent VA treatment records on file are those compiled in January 2012 and remand is needed to comply with the Veteran's request to obtain recently compiled treatment records and their review by the RO.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder, including but not limited to those compiled since January 2012.  

2.  After securing written authorization from the Veteran, obtain pertinent records from the U.S. Department of Labor, Office of Workers' Compensation Programs, dating to 1990 for inclusion of the Veteran's VA claims folder.  

3.  Lastly, readjudicate the issue of the Veteran's entitlement to an increased schedular and/or extraschedular rating for tinnitus and if the benefit sought is not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


